DETAILED ACTION

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3, 4, 6, 7, 8, 9, 10, 11, 13, 14, 15, 16, 17, 18, and 20 rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (NPL: CN 106504331 A, 2017-03-15) in view of Salah et al. (Publication: 2019/0026598 A1).

	Regarding claim 1, see rejection on claim 8.
	Regarding claim 2, see rejection on claim 9.
	Regarding claim 3, see rejection on claim 10.
	Regarding claim 4, see rejection on claim 11.
	Regarding claim 6, see rejection on claim 13.
	Regarding claim 7, see rejection on claim 14.

Regarding claim 8, Li discloses a system comprising: one or more computer processors; 
and one or more computer-readable mediums storing instructions that, when executed by the one or more computer processors, cause the system to perform operations comprising (Page 1 last paragraph - computer aided oral cavity orthodontic system uses computer graphics, graphic image processing and analysis techniques, the oral cavity orthodontic performing computer aided design. It is known that computer has a memory storing instructions that perform function.): 
identifying, from the image, a set of features describing [[the dental arch of the user]] (Ptage 2, last 2 paragraphs “claims a tooth type identifying method based on region segmentation. the curved surface characteristic by analyzing the difference of different type constant coronal characteristic, using Gaussian curvature and mean curvature depicted two curvature surface of the crown region segmentation. according to the difference of different types of divided area constant coronal characteristic described features of the dental crown surface type identification.”. Curvatures, arch, of the teeth can be identified.) ; 
generating a voxel grid based on the set of features identified from the image (Page 11, paragraph 1 - “make certain adjustment to the triangular mesh vertex coordinates of the near clipping plane. make distance clipping plane near the vertex of the triangular mesh moves on the plane, such as the triangular grid processing in FIG. 9 “, Page 7 paragraphs 11- “the curve represented by the triangular grid model is not continuous, KA can be approximated . wherein Kf is divided on the Gaussian curvature triangular area, Af is the partitioned area in the triangular area.”
FIG. 9. Is a cutting plane cut triangular grid based on the feature, curvature with divided area.), 
the voxel grid including occupancy probabilities representing a three- dimensional (3D) surface of [[the dental arch of the user]] (Fig. 3, Page 8 paragraph 10, page 11 paragraph 3 - “The comparison of characteristic value similarity in the four, similarity between two areas is expressed as: wherein [alpha] 1, [alpha] 2 and [alpha] 3 represents the corresponding weighted value, respectively taking 0.25, 0.25 and 0.5 best similarity comparison effect by experiment three weights. sum of the similarity of the similarity of each region. process between two crown region similarity comparison may be regarded as optimal matching node is composed by two groups of area complete bipartite graph, as shown in FIG. 4, in which S1 and S2 respectively represent two crown area node ui is S1, vi S2 regional node.
Region is three-dimensional vectors” 
The weighted values between two areas is occupancy probabilities that includes the three-dimensional dental model.),
Wherein each occupancy probability of the occupancy probabilities correspond to a voxel of the voxel grid (Page 4 paragraph 7 - The similarity comparison between two areas is expressed as weight value.
Page 6 paragraph 8, page 8 paragraph 4 to 5 – according to the comparision step (2) and (3), the areas are correspond to the each area of triangular mesh vertex as shown in Fig. 2 and Fig. 3.

Fig. 3, Page 8 paragraph 10, page 11 paragraph 3 - “The comparison of characteristic value similarity in the four, similarity between two areas is expressed as: wherein [alpha] 1, [alpha] 2 and [alpha] 3 represents the corresponding weighted value, respectively taking 0.25, 0.25 and 0.5 best similarity comparison effect by experiment three weights. sum of the similarity of the similarity of each region. process between two crown region similarity comparison may be regarded as optimal matching node is composed by two groups of area complete bipartite graph, as shown in FIG. 4, in which S1 and S2 respectively represent two crown area node ui is S1, vi S2 regional node.
Region is three-dimensional vectors” 
The weighted values between two areas is occupancy probabilities that includes the three-dimensional dental model.) ; and 
generating a 3D model of [[the dental arch of the user]] based on the voxel grid (Page 11 paragraphs 1 to 3, Page 2, last 2 paragraphs - “processing generally narrow triangle to perform combination processing and complicated operation in order to avoid combining the narrow triangle, herein prior to cutting, make certain adjustment to the triangular mesh vertex coordinates of the near clipping plane. make distance clipping plane near the vertex of the triangular mesh moves on the plane, such as the triangular grid processing in FIG. 9, FIG. 13. Compared with the cutting result of FIG. 9 and FIG. 13 the result not only solves the problem of triangular narrow, but also obviously reduces the new points generated in the cutting process and simplifies the cutting process.”
As shown in Fig. 14, the three-dimensional final model is generated include based on the Fig. 9 . The regions form a whole tooth crown curved surface, represents the shape of the original dental crown curved surface.).
Li does not, however Salah discloses 
accessing an image depicting a dental arch of a user ([0003] – view images of the dental arches of patients.); 
using a convolution neural network ([0216] - [0216] The neural network may in particular be chosen from: [0217] the networks specializing in the classification of images, called “CNN” (“convolutional neural network”). ) ,
the dental arch of the user ([0003] – view images of the dental arches of patients.)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Li with accessing an image depicting a dental arch of a user ; the dental arch of the user as taught by Salah. The motivation for doing is the analysis of dental arch of a patient can be perform in detail as taught by Salah. 

	Regarding claim 9, Li in view of Salah discloses all the limitation of claim 8 including the dental arch of the user and 3D model.
Li discloses generating a dental aligner customized for the user based on the model (Page 11, paragraphs 3 and 4 - “after cutting between the dental crown model to be modelled and cutting to obtain the dental model building triangle grid modelling the jointing is finished. in the process of splicing using a triangular mesh, will often appear to be modelled dental crown model and similar dental model of different sizes. needs to be used again when determining the clipping plane AABB axis aligned bounding box generated by the four surfaces respectively parallel with the x-axis and y-axis in the bounding box is determined to be modelled dental crown and cutting the tooth root width by length and width data of the two model cutting to obtain the scaled tooth model, finally to be model modeling with cut tooth are connected by triangular finish jointing, as shown in FIG. 14. the modelling experiment shows that dental modelling method based on three-dimensional searching when the dental crown data is modelled to model in the model base is present to be modeling the dental crown data higher similarity of tooth model can obtain needed tooth model tooth by the modelling method of the invention”.
AAABB axis aligned bounding box algorithm is performed based on the three-dimensional dental model . ).

	Regarding claim 10, Li in view of Salah discloses all the limitation of claim 8 including the dental arch of the user and 3D model.
	Li discloses identifying regions of the image that each depict at least one respective tooth from the dental arch
(“page 3, paragraphs 1 to 5 - Based on the following steps:
“(1) establishing a dental model base, and extracting four feature values by performing the region division to the crown;
(2) reading to be modelled data model, the data model to be modelled area dividing, according to the area division calculation descriptors of the crown and the teeth type by type identification judgement;
four characteristic value in said step (1), respectively is a region type, total curvature of the region,
area relative to the side length of the area and an adjacent area.”
4 features values of divided areas for the teeth types are identified for its respect region.”) ; 
and to determine features describing the at least one respective tooth depicted in each respective region of the image (
“page 3, paragraphs 1 to 5 - Based on the following steps:
“(1) establishing a dental model base, and extracting four feature values by performing the region division to the crown;
(2) reading to be modelled data model, the data model to be modelled area dividing, according to the area division calculation descriptors of the crown and the teeth type by type identification judgement;
four characteristic value in said step (1), respectively is a region type, total curvature of the region,
area relative to the side length of the area and an adjacent area.”
Using area division calculation descriptor to determine 4 feature values of divided areas for the teeth types.”).
Salah discloses using a neural network to determine ([0005] The invention proposes a method for analyzing an image, called “analysis image”, of a dental arch of a patient, a method in which the analysis image is submitted to a deep learning device, preferably a neural network, in order to determine at least one value of a tooth attribute relating to a tooth represented on the analysis image).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Li in view of Salah with using a neural network to determine as taught by Salah. The motivation for doing is the analysis of dental arch of a patient can be perform in detail as taught by Salah. 

	Regarding claim 11, Li in view of Salah discloses all the limitation of claim 10 including the dental arch of the user and 3D model.
Li discloses assigning a respective label to each respective region of the image based on the features identified from the region (Page 7 paragraph 8 - “wherein the area type is the area division in the step (1) into three types, respectively reflecting dental crown on the curved tooth tip area (convex area), a ridge such as ridge-like feature area (double inflection point region) and ditch, trough like feature area (concave area). the divided area corresponding to the type mark as feature value extraction, for retrieving, storing, comparison of similarity”
The divided area corresponding to the type marked as features based on the tooth type identifying method of the area as shown in 5 steps in page 3, paragraphs 1 to 5.
), each respective label identifying a tooth type of the at least one respective tooth of the dental arch that is depicted in the respective region of the image 
( page 3, paragraphs 1 to 5 - Based on the following steps:
“(1) establishing a dental model base, and extracting four feature values by performing the region division to the crown;
(2) reading to be modelled data model, the data model to be modelled area dividing, according to the area division calculation descriptors of the crown and the teeth type by type identification judgement;
four characteristic value in said step (1), respectively is a region type, total curvature of the region,
area relative to the side length of the area and an adjacent area.”
4 features values of divided areas for the teeth types are identified for its respect region. ).

	Regarding claim 13, Li in view of Salah discloses all the limitation of claim 10 including the dental arch of the user and 3D model.
Li discloses generating a triangle mesh based on the occupancy probabilities included in the voxel grid, the triangle mesh representing the 3D surface of [[the dental arch of the user]] (Fig. 3, Page 8 paragraph 10, page 11 paragraph 3 - “The comparison of characteristic value similarity in the four, similarity between two areas is expressed as: wherein [alpha] 1, [alpha] 2 and [alpha] 3 represents the corresponding weighted value, respectively taking 0.25, 0.25 and 0.5 best similarity comparison effect by experiment three weights. sum of the similarity of the similarity of each region. process between two crown region similarity comparison may be regarded as optimal matching node is composed by two groups of area complete bipartite graph, as shown in FIG. 4, in which S1 and S2 respectively represent two crown area node ui is S1, vi S2 regional node.
after cutting between the dental crown model to be modelled and cutting to obtain the dental model building triangle grid modelling the jointing is finished. in the process of splicing using a triangular mesh, will often appear to be modelled dental crown model and similar dental model of different sizes.” 
The weighted values between two areas is occupancy probabilities that includes the triangular mesh of dental model. ).

	Regarding claim 14, Li in view of Salah discloses all the limitation of claim 13 including the dental arch of the user and 3D model.
	Li discloses iteratively processing the triangle mesh through a mesh refinement process, the mesh refinement process comprising of a vertex alignment stage, graph convolution stage, and a vertex refinement stage (Page 3 paragraphs 1 to 5 - 
“A dental modelling method based on three-dimensional model retrieval, wherein it comprises the following steps:
(1) establishing a dental model base, and extracting four feature values by performing the region division to the crown;
(2) reading to be modelled data model, the data model to be modelled area dividing, according to the area division calculation descriptors of the crown and the teeth type by type identification judgement;
(3) searching the tooth model with the highest similarity in the model library according to the description sub and tooth type apparatus;
(4) using three translation transformation method to be the retrieval of data model and modeling of tooth model registration;
(5) cutting and splicing the two models to obtain a complete tooth model.” “a mesh refinement process”.
Fig 9 is a triangle mesh.
“the rotation matrix R and the translation matrix T to be modelled dental crown model with similar tooth model, then using the AABB axis aligned bounding box algorithm, using a minimum cuboid parallel to coordinate axes to be modelled tooth crown model, z-axis negative position of the rectangular plane of the half-shaft direction is the desired position of the cutting plane, as shown in FIG. 9.” “vertex alignment stage” Page 10, paragraph 9.

“then comparing the relative area of the region. When the relative area of the two areas is delta S1 and delta S2, the area corresponding to the area similarity is expressed as the last area relative to the adjacent side length are compared. Because adjacent regions long opposite sides of recording area and the adjacent three types of region common edge length and area length ratio, is one three-dimensional vectors. when carrying out similarity comparison, similar to the similarity calculation method, and calculating average.” “convolution stage, deals with edge length” Page 8 lines 8 to 9.

“The method in FIG. 10 (a) the method uses diagonal of quadrilateral, mesh, to quadrilateral is divided into two triangles, (b) is the clipping plane generated by the two endpoints of the middle point of the edge and the opposite-side connection, the original quadrangle into three triangles, (c) method is fussy, the cutting two end points of the side connected with the midpoint of the opposite side, at the same time, the middle point of each side is connected with adjacent triangle vertex. three methods each with
quality.” “a vertex refinement stage” Page 10 paragraph 12 ).

	Regarding claim 15, see rejection on claim 8.
	Regarding claim 16, see rejection on claim 9.
	Regarding claim 17, see rejection on claim 10.
	Regarding claim 18, see rejection on claim 11.
	Regarding claim 20, see rejection on claims 13 and 14.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (NPL: CN 106504331 A, 2017-03-15) in view of Salah et al. (Publication: 2019/0026598 A1) and Siddique et al. (Publication: 2016/0210602 A1).

	Regarding claim 5, see rejection on claim 12.

	Regarding claim 12, Li in view of Salah discloses all the limitation of claim 8 including the dental arch of the user and 3D model.
Li discloses wherein a shape of the voxel grid is generated based on a [[camera projection matrix]] (column 6, paragraph 3 to 4 - “region segmentation of step (1) based on whether the concavo-convex and morphological characteristics, the characteristic is divided into three kinds: peak, ridge and valley. wherein the peaks corresponding to the characteristic sharp tooth dental crown on the tooth surface; each ridge with the tooth surface on the same concept, valley represents dental crown on the tooth surface groove, and various recess. The differential geometric properties of curved surface, the curved surface of the average curvature and gauss curvature reflects the shape characteristic of the curved surface. mean curvature H according to positive and negative of the value reflects the partial concave-convex point on the curved surface point, H 0 partially shown as convex, H is less than 0 point part is concave.”
The shape characteristic of the curved surface is based on the convex mode.).
Li in view of Salah do not however Siddique discloses
based on a camera projection matrix ([0378] - Images from one or more cameras 10071 (a camera may produce multiple images from different perspectives, viewpoints or directions or it may produce images with different parameters of the camera projection matrix).).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Li in view of Salah with based on a camera projection matrix as taught by Salah. The motivation for doing is to integrate with social network as taught by Siddique. 

	Regarding claim 19, see rejection on claim 12.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (NPL: CN 106504331 A, 2017-03-15) in view of Salah et al. (Publication: 2019/0026598 A1) and Zhang (Publication:  2019/0026942 A1)

	Regarding claim 21, Li in view of Salah discloses all the limitation of claim 1 including the dental arch of the user and 3D model.

Li in view of Salah do not however Zhang discloses 
generating a triangle mesh based on the occupancy probabilities included in the voxel grid ([0089] - As shown in Fig. 9, shows a mesh bridge operation, the gap between two edge loops are connected and generate triangles mesh grid.) and
processing the triangle mesh through a mesh refinement process ([0089] - The top part of FIG. 9 shows TSDF fusion operation, in which an input is fused into the canonical TSDF and also the warped canonical TSDF is able to be fused with the TSDF of an input part. ), wherein the mesh refinement process comprises extracting the set of features for vertices, propagating information along mesh edges, and updating vertex positions ( [0087] – As shown in Fig. 9, a mesh operation is defined to select a submesh from the whole mesh by partition labels M(P). At frame T.sub.1, a local re-mesh is built in the following: the refined mesh M.sup.T1.sub.tmp is extracted from the blended TSDF F.sup.T1 aswhere the operation Bridge assumes that there are two edge loops from two neighboring patches and sews the gap between loops. FIG. 9 shows an example of a Bridge operation. The operation preserves mesh connectivity by locking original vertices and only adds new triangles in the gap region.
[0089] the top part of FIG. 9 shows TSDF fusion operation, in which an input is fused into the canonical TSDF and also the warped canonical TSDF is able to be fused with the TSDF of an input part. The bottom part of FIG. 9 shows a mesh bridge operation, the gap between two edge loops are connected while maintaining triangles on the original parts thus also update the vertex positions. ).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Li in view of Salah with
generating a triangle mesh based on the occupancy probabilities included in the voxel grid and processing the triangle mesh through a mesh refinement process, wherein the mesh refinement process comprises extracting the set of features for vertices, propagating information along mesh edges, and updating vertex positions  based on a camera projection matrix as taught by Zhang. The motivation for doing is to provide an accurate mesh as taught by Zhang. 

Response to Arguments

Claim Rejection Under 35 U.S.C. 103
Applicant asserts “Li does not disclose "using a convolutional neural network" and where "each occupancy probability of the occupancy probabilities correspond to a voxel of the voxel grid," as recited in amended claim 1. In fact, nowhere does Li even mention a "voxel of the voxel grid" or a "voxel grid" as recited in amended claim 1. Merely using "mesh vertex coordinates" and "regions [to] form a whole tooth crown" is not similar to "generating ... a voxel grid ... wherein each occupancy probability of the occupancy probabilities correspond to a voxel of the voxel grid," as recited in amended claim 1.”

Li does not disclose using a convolutional neural network. It is the reference, Salah, that discloses using a convolutional neural network, see the above rejection in detail.

Fig. 2, Fig. 9, Fig. 10, and Fig. 11 of the reference Li show the mesh grid with voxel.
Page 4 paragraph 7 - The similarity comparison between two areas is expressed as weight value.
Page 6 paragraph 8, page 8 paragraph 4 to 5 – according to the comparision step (2) and (3), the areas are correspond to the each area of triangular mesh vertex as shown in Fig. 2 and Fig. 3.

Applicant asserts “For instance, claim 21 recites "generating a triangle mesh based on the occupancy probabilities included in the voxel grid and processing the triangle mesh through a mesh refinement process, wherein the mesh refinement process comprises extracting the set of features for vertices, propagating information along mesh edges, and updating vertex positions." The references of record have not been shown to disclose or suggest such features.”

The argument has been fully considered and is persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zhang reference.  
	
Examiner suggests to amend a specific element in the claim that when reading a claim in light of the invention, it directs to a unique technology. The examiner can be reached at 571-270-0724 for further discussion. 
Regarding claims 2 - 7, 9 – 14, and 16 – 21, the Applicant asserts that they are not obvious over based on their dependency from independent claims 1, 8, and 15 respectively. The examiner cannot concur with the Applicant respectfully from same reason noted in the examiner’s response to argument asserted from claims 1, 8, and 15 respectively. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Wu whose telephone number is (571) 270-0724.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ming Wu/
Primary Examiner, Art Unit 2616